Exhibit 10.2

 

MUTUAL RELEASE AGREEMEMT

 

This Mutual Release Agreement (this “Release” or this “Agreement”) is made as of
July 27, 2015 (the “Effective Date”), by and between William Sigler (“Sigler),
on the one hand, and Smack Sportswear, Inc., a Nevada corporation (“Smack”) and
their respective affiliates, on the other hand.

 

W I T N E S S E T H:

 

WHEREAS, a dispute has arisen between the Parties (as defined below) and/or
their Affiliates (as defined below) relating to their respective performances
under the Prior Settlement Agreement (as defined below) and under the Dealer
Agreement (as defined below);

 

WHEREAS, Sigler wishes to purchase certain assets of Smack (the “Assets”)
pursuant to the terms and conditions of that certain Asset Purchase Agreement of
even date herewith (the “Purchase Agreement”) by and between Sigler, as “Buyer”
and Smack as “Seller”;

 

WHEREAS, payment for the Assets being purchased by Sigler pursuant to the
Purchase Agreement is the cancellation of all indebtedness owed by the Company
to Sigler, which indebtedness as of the Effective Date totaled $132,900.00 (the
“Debt Amount”);

 

WHEREAS, as of the Effective Date, Sigler is a member (“Director”) of Smack’s
Board of Directors (the “Board”);

 

WHEREAS, in connection with the parties entering into the Purchase Agreement,
Sigler wishes to resign as a Director from the Board; and

 

WHEREAS, the undersigned have determined that it is in their best interests to
eliminate any and all obligations, liabilities and claims that the parties now
have, will have, or could have with regard to each other, except such continuing
contractual obligations as the undersigned may have to each other pursuant to
this Agreement.

 

NOW, THEREFORE, for value received, and for other good and valuable
consideration, receipt of which is hereby acknowledged, and in consideration of
the mutual promises, covenants and conditions herein contained, each of the
undersigned, intending to be legally bound by this Release, agrees as follows:

 

1. Mutual Release of Any and All Claims between the Parties. In consideration of
the mutual specific releases contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned parties promise, agree and specifically release each other as
follows: each of Sigler and Smack (the “Parties”) on behalf of itself or himself
and its or his respective agents, representatives, employees, attorneys,
insurers, predecessors and successors in interest, assigns, directors, officers,
partners, parent corporations, subsidiaries, affiliates, and all other persons,
firms, or corporations with whom or which any of them have been, are now, or may
hereafter be affiliated, and any other person or entity claiming through them or
on their behalf (“Affiliates”) hereby releases, remises and forever discharges
each other Party hereto, including their respective Affiliates from any and all
claims, causes of action, damages, losses, actions, judgments, obligations,
attorneys’ fees, indemnities, subrogations, duties, demands, controversies and
liabilities of any nature whatsoever, whether known or unknown, and whether
arising under statute, contract (express, implied, or otherwise), in tort,
equity, or any other theory of recovery, and whether for compensatory damages,
penalty, or punitive damages, including without limitation in any way relating
to or arising out of (i) the Debt Amount, (ii) any tangible or intangible
intellectual property currently owned by Smack, (iii) that certain Mutual
Release Agreement entered into on September 22, 2014 between the Parties (the
“Prior Settlement Agreement”), (iv) that certain Dealer Agreement entered into
on September 22, 2014 between Smack and MVP LLC (as defined below) (said
agreement, the “Dealer Agreement”), as well as any other claims, whether
presently known or unknown (“Claims”); provided, however, that this Agreement
does not waive or release any Claims or related rights that any of the Parties
may have for a breach of the provisions of this Agreement. Each of the Parties
(on behalf of itself and any of its affiliates) represents and agrees that it
has not assigned or transferred, or attempted to assign or transfer, to any
person or entity, any of the Claims it is releasing in this Agreement, and that
each of the Parties agrees to indemnify, defend and hold harmless the other and
its Affiliates (as applicable) from and against any claim, demand, damage, debt,
liability, account, reckoning, obligation, cost, expense, lien, action or cause
of action (including attorneys' fees and costs paid or incurred) based upon or
in connection with or arising out of any such assignment or transfer or
purported or claimed assignment or transfer.

 



7-15 Sigler-Smack ReleasePage 1

 

 

For purposes of clarity, Sigler agrees and acknowledges, on his behalf and on
behalf of his Affiliates, that as a consequence of the consummation of the
transactions relating to the Purchase Agreement, Smack and its Affiliates will
have no outstanding debt or liability to or from Sigler.

 

For purposes of this Agreement, Sigler’s “Affiliates” include, without
limitation, Magnum Venture Partners, LLC, a Wyoming limited liability company
(“MVP LLC”) and Magnum Venture Partners, Inc., a Wyoming corporation dba MVP
Sports.

 

Each of the Parties acknowledges and agrees that its Release as set forth herein
shall inure to the benefit of, and shall be final and binding with respect to,
himself and itself, as the case may be, and any and all of such Party’s
Affiliates, without necessity of their signature(s) upon this Agreement. Each
Party also represents and agrees that, prior to signing this Agreement, neither
Party, nor any Affiliate of said Party, has filed or pursued any complaints,
charges or lawsuits of any kind with any court, governmental or administrative
agency or arbitrator against the other Party or an Affiliate of the other Party.

 

2. Waiver of Civil Code Section 1542: The Parties agree to waive the provisions
of Section 1542 of the California Civil Code and agree that, except as to such
rights or claims as may be created or preserved by this Release, the Parties’
releases set forth hereinabove extend to all claims of every kind, nature and
description whatsoever, known or unknown, suspected or unsuspected. This Release
covers all claims which the Parties know exist, as well as those claims that the
Parties do not know or suspect to exist in their favor at the time of executing
this Release. California Civil Code Section 1542 states as follows,

 

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."

 



7-15 Sigler-Smack ReleasePage 2

 

 

Each Party will indemnify and hold harmless each other Party herein released
from any loss, claim, expense, demand, or cause of action of any kind or
character, through the assertion by any Party or stranger hereto, including by
any third party, of a claim or claims connected with the subject matter of this
Release, and from any loss incurred directly or indirectly by reason of the
falsity or inaccuracy of any representation herein by the indemnifying Party.

 

3. Miscellaneous.

 

(a) This Agreement shall be governed by and construed exclusively in accordance
with the internal laws of the State of Nevada without regard to the conflicts of
laws principles thereof. The parties hereto hereby expressly and irrevocably
agree that any suit or proceeding arising directly and/or indirectly pursuant
to, arising out of or under this Agreement, shall be brought solely and
exclusively in the federal or state court selected by the party prosecuting,
filing or otherwise commencing said suit or proceeding (the “Chosen Venue”). By
its execution hereof, the parties hereby expressly covenant and irrevocably
submit to the in personam jurisdiction of the Chosen Venue and agree that any
process in any such action may be served upon any of them personally, or by
certified mail or registered mail upon them or their agent, return receipt
requested, with the same full force and effect as if personally served upon them
in the Chosen Venue. The parties hereto expressly and irrevocably waive any
claim that any such jurisdiction is not a convenient forum for any such suit or
proceeding and any defense or lack of in personam jurisdiction with respect
thereto. In the event of any such action or proceeding, the party prevailing
therein shall be entitled to payment from the other party hereto of its
reasonable counsel fees and related costs and/or disbursements in an amount
judicially determined.

 

(b) Should any part, term or provision of this Release be declared or be
determined by any court to be illegal or invalid, the validity of the remaining
parts, terms or provisions, including the release of all Claims by each Party,
shall not be affected thereby and said illegal or invalid part, term or
provision shall be modified by the court so as to be legal or, if not reasonably
feasible, shall be deleted.

 

(c) Each Party acknowledges and agrees that (a) he or it has not relied on any
representations, promises, or agreements of any kind made to him in connection
with her decision to accept the Release except for those set forth herein; (b)
he/it has been advised to consult an attorney before signing this Release, and
he/it has had the opportunity to consult with an attorney of his or its own
choosing; (c) he/it does not feel he/it has been coerced to sign this Release or
that his/its signing this Release would for any reason not be voluntary; and (d)
he/it has thoroughly reviewed and understands the effects of this Release before
signing it.

 

(d) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, successors and assigns and
Affiliates. Neither Party shall assign of this Agreement or any rights
hereunder.

 



7-15 Sigler-Smack ReleasePage 3

 

 

(e) All notices, requests, claims, demands and other communications given or
made pursuant hereto shall be in writing and shall be deemed to have been duly
given if delivered in person against written receipt, by facsimile transmission,
by email, overnight courier prepaid, or mailed by prepaid first class registered
or certified mail, postage prepaid, return receipt requested to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section):

 

If to Sigler, as follows:

 

William Sigler

933 6th Street, Unit D

Hermosa Beach, CA 90403

Email: billsmack1@gmail.com

 

If to Smack, as follows:

 

Smack Sportswear, Inc.

6025 Macadam Ct.

Agoura Hills, CA 91301

Email: doug.samuelson@yahoo.com

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, (iii) if delivered by
email, to the email address as provided in this Section, be deemed given upon
sending such email, (iv) if delivered by overnight courier to the address as
provided in this Section, be deemed given on the earlier of the first business
day following the date sent by such overnight courier or upon receipt, or (v) if
delivered by mail in the manner described above to the address provided in this
Section, be deemed given on the earlier of the third business day following
mailing or upon receipt. In order for any such notice to be deemed given as
provided above, other than if sent by email, any such notice must also be
accompanied by an email to the recipient. In order for any such notice to be
deemed given that is sent by email as provided above, any such notice must also
be accompanied by sending such notice in the mail.

 

(f) The Parties shall not be deemed to waive any of their rights or remedies
under this Agreement unless such waiver is in writing and signed by the party to
be bound. No delay on the part of any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of that Party of any right, power or privilege hereunder operate as a
waiver of any other right, power or privilege hereunder, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise of any other right, power or privilege hereunder. The rights
and remedies herein provided are cumulative and are not exclusive of any rights
or remedies which the Parties hereto may otherwise have at law or in equity.

 



7-15 Sigler-Smack ReleasePage 4

 

 

(g) This Agreement constitutes the entire agreement between the Parties with
respect to the subject matter hereof and supersedes all prior agreements or
understandings (in writing, oral or otherwise) of the parties relating thereto,
including without limitation, the Prior Settlement Agreement. No course of
dealing, course of performance or trade usage, and no parol evidence of any
nature, shall be used to supplement or modify any terms of this Agreement.

 

(h) This Agreement may be modified or amended only by written agreement of the
Parties hereto.

 

(i) This Agreement may be executed in multiple counterparts and by facsimile
each of which shall be an original, but all of which shall be deemed to
constitute one instrument. The delivery of an executed counterpart of this
Agreement by electronic means, including by facsimile or by "pdf" attachment to
email, shall be deemed to be valid delivery thereof binding upon all the parties
hereto.

 

(j) All section titles or captions contained in this Agreement, in any exhibit
referred to herein or in any exhibit annexed hereto are for convenience only,
shall not be deemed a part of this Agreement and shall not affect the meaning or
interpretation of this Agreement.

 

(k) This Agreement shall be construed to effectuate the mutual intent of the
Parties. The Parties and their counsel have cooperated in the drafting and
preparation of this Agreement, and this Agreement therefore shall not be
construed against any Party by virtue of its role as the drafter thereof. No
drafts of this Agreement shall be offered by any Party, nor shall any draft be
admissible in any proceeding, to explain or construe this Agreement. Each Party
hereto acknowledges and agrees that it has received or has had the opportunity
to receive independent legal counsel of his/its own choice and that he/it has
been sufficiently apprised of its rights and responsibilities with regard to the
substance of this Agreement.

 

(l) If any provision of this Release is held to be illegal, invalid or
unenforceable under present or future laws, such provision shall be fully
severable. In lieu thereof, there shall be added a provision as similar in terms
to such illegal, invalid or unenforceable provision as may be possible.

 

(m) This Release shall become effective immediately upon the full execution and
delivery hereof by the Parties.

 

(n) Each Party shall cooperate with the other and execute such instruments or
documents and take such other actions as may reasonably be requested from time
to time in order to carry out, evidence or confirm their rights or obligations
or as may be reasonably necessary or helpful to give effect to this Agreement,
including without limitation, with regard to Smack, as soon as reasonably
practicable, removing any references to Sigler as a Director of Smack on the
Company’s website and any documents to be delivered in the future in electronic
format.

 

[signature page to follow]

 



7-15 Sigler-Smack ReleasePage 5

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Release to be duly
executed and delivered as of the Effective Date.

 



  SMACK SPORTSWEAR, INC.         By: /s/ Doug Samuelson     Name: Doug Samuelson
    Title: Interim Chief Executive Officer     and Chief Financial Officer      
    /s/ William Sigler     William Sigler

 

 

7-15 Sigler-Smack ReleasePage 6





 

 